EMPLOYMENT AGREEMENT

 

This Agreement is made effective as of the 1st day of March, 2009 by and between
Roma Bank (the “Bank”), a federally chartered stock savings bank, with its
principal administrative office at 2300 Route 31, Robbinsville, New Jersey, Roma
Financial Corporation (the “Company”), a federal mid-tier stock holding company,
with its principal administrative office at 2300 Route 31, Robbinsville, New
Jersey, and Peter A. Inverso (“Executive”), residing at 10 Cardiff Lane,
Hamilton, NJ 08690.

WHEREAS, Executive is currently employed as the President and Chief Executive
Officer of the Bank and the Company; and

WHEREAS, the Bank and the Company desire to assure the continued services of
Executive pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.

POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Company. During said period,
Executive also agrees to serve, if elected, as an officer and director of any
subsidiary or affiliate of the Bank or the Company.

2.

TERMS AND DUTIES

(a) The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the date first above written and shall continue for
thirty six (36) full calendar months thereafter. Commencing on March 1, 2009 and
continuing on the 1st day of each calendar quarter of each year thereafter (the
“Anniversary Date”), this Agreement shall renew for an additional three years
such that the remaining term shall be three (3) years unless written notice of
non-renewal (“Non-Renewal Notice”) is provided to Executive at least ninety (90)
days prior to any such Anniversary Date. Prior to any notice period for
non-renewal, the disinterested members of the Board of Directors of the Bank
(“Board”) will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend the Agreement, and the
results thereof shall be included in the minutes of the Board’s meeting.

(b) During the period of his employment hereunder, except for periods of absence
occasioned by Illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall faithfully perform his duties hereunder including
activities and services related to the organization, operation and management of
the Bank.

3.

COMPENSATION AND REIMBURSEMENT

(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section (b). The Bank shall pay
Executive as compensation a salary of not less than $ 329,600 per year (“Base
Salary”). During the period of this Agreement, Executive’s Base Salary shall be
reviewed at least annually; the first such review

 

--------------------------------------------------------------------------------

will be made no later than December 31, of each year during the term of this
Agreement and shall be effective from the first day of said month through the
next twelve (12) months. Such review shall be conducted by a Committee
designated by the Board, and the Board may increase, but not decrease,
Executive’s Base Salary (any increase in Base Salary shall become the “Base
Salary” for purposes of this Agreement). In addition to the Base Salary provided
in this Section 3(a), the Bank shall provide Executive at no cost to Executive
with all such other benefits as are provided uniformly to permanent full-time
employees of the Bank.

(b) The Bank will provide Executive with employee benefit plans, arrangements
and perquisites substantially equivalent to those in which Executive was
participating or otherwise deriving benefit from immediately prior to the
beginning of the term of this Agreement, and the Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder. Without limiting the generality of the foregoing provisions of this
Section 3(b), Executive will be entitled to participate in or receive benefits
under any employee benefit plans including but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage, long-term care insurance or any
other employee benefit plan or arrangement made available by the Bank in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Executive will be entitled to incentive compensation and
bonuses as provided in any plan of the Bank in which Executive is eligible to
participate (and he shall be entitled to a pro rata distribution under any
incentive compensation or bonus plan as to any year in which a termination of
employment occurs, other than Termination for Cause). Nothing paid to Executive
under any such plan or arrangement will be deemed to be in lieu of other
compensation to which Executive is entitled under this Agreement.

4.

OUTSIDE ACTIVITIES

Executive may serve as a member of the board of directors of business, community
and charitable organizations subject to the approval of the Board, provided that
in each case such service shall not materially interfere with the performance of
his duties under this Agreement or present any conflict of interest. Such
service to and participation in outside organizations shall be presumed for
these purposes to be for the benefit of the Bank, and the Bank shall reimburse
Executive his reasonable expenses associated therewith. Executive will provide
to the Chairman of the Bank or a committee of the Board of Directors of the Bank
at least quarterly a list of expenses incurred by Executive pursuant to this
Section 4, for purposes of determining the reasonableness of such expenses.

5.

WORKING FACILITIES AND EXPENSES

Executive’s principal place of employment shall be at the Bank’s principal
executive offices. The Bank shall provide Executive, at his principal place of
employment, with a private office, stenographic services and other support
services and facilities suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his duties under this
Agreement. The Bank shall provide Executive with an automobile suitable to the
position of President and Chief Executive Officer of the Bank, and such
automobile may be used by

 

2

 



 

--------------------------------------------------------------------------------

Executive in carrying out his duties under this Agreement. The Bank shall pay
directly or reimburse Executive for the cost of maintenance, use and servicing
of such automobile. The Bank shall reimburse Executive for his ordinary and
necessary business expenses incurred in connection with the performance of his
duties under this Agreement, including, without limitation, fees for memberships
in such clubs and organizations that Executive and the Board mutually agree are
necessary and appropriate to further the business of the Bank, and travel and
reasonable entertainment expenses. Reimbursement of such expenses shall be made
upon presentation to the Bank of an itemized list of the expenses in such form
as the Bank may reasonably require. The Chairman of the Board or a committee of
the Board of Directors will periodically review such expenses for purposes of
confirming their reasonableness pursuant to this Section 5.

6.

PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

(a) The provisions of this Section 6 shall apply upon the occurrence of any
Event of Termination (as herein defined) during Executive’s term of employment
under this Agreement. As used in this agreement, an “Event of Termination” shall
mean and include any one or more of the following:

 

(i)

the termination by the Bank or the Company of Executive’s full-time employment
hereunder for any reason other than (A) Disability or Retirement, as defined in
Section 7 below, or (B) Termination for Cause as defined in Section 8 hereof; or

 

(ii)

Executive’s resignation from the Bank’s employ, upon any

 

(A)

failure to elect or reelect or to appoint or reappoint Executive as President
and CEO,

 

(B)

material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above,

 

(C)

liquidation or dissolution of the Bank or Company other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive,

 

(D)

reduction in Executive’s annual compensation or benefits or relocation of
Executive’s principal place of employment by more than 25 miles from its
location as of the date of this Agreement, or

 

(E)

material breach of this Agreement by the Bank.

Upon the occurrence of any event described in clauses (ii) (A), (B), (C), (D) or
(E), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon sixty (60) days prior written notice
given within a reasonable period of time not to exceed four calendar months
after the initial event giving rise to said right to elect. Notwithstanding the
preceding sentence, in the event of a continuing breach of this Agreement by the
Bank, Executive, after giving due notice within the prescribed time

 

3

 



 

--------------------------------------------------------------------------------

frame of an initial event specified above, shall not waive any of his rights
solely under this Agreement and this Section 6 by virtue of the fact that
Executive has submitted his resignation but has remained in the employment of
the Bank and is engaged in good faith discussions to resolve any occurrence of
an event described in clauses (A), (B), (C), (D) or (E), above.

 

(iii)

Executive’s involuntary termination by the Bank or the Company on the effective
date of, or at any time following, a Change in Control, or (B) Executive’s
resignation from employment with the Bank or the Company following a Change in
Control as a result of the Bank’s or the Company’s (or any successor thereto)
failure to renew or extend this Agreement, or (C) Executive’s resignation from
employment with the Bank or the Company (or any successor thereto) following a
Change in Control as a result of any event described in Section 6(a)(ii)(A),
(B), (C), (D) or (E) above. For these purposes, a Change in Control of the Bank
or the Company shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Company within the meaning of the Home
Owners’ Loan Act, as amended, and applicable rules and regulations promulgated
thereunder (collectively, the “HOLA”) as in effect at the time of the Change in
Control; or (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (a) any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities, except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
he were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Company or similar transaction in which the Bank or Company is not the
surviving institution occurs or is effected; or (d)  a tender offer is made for
25% or more of the voting securities of the Company and the shareholders owning
beneficially or of record 25% or more of the outstanding securities of the
Company have tendered or offered to sell their shares pursuant to such tender
offer and such tendered shares have been accepted by the tender offeror.
Notwithstanding anything in this subsection to the contrary, a Change in Control
shall not be deemed to have occurred upon the conversion of the Company’s mutual
holding company parent to stock form, or in connection with any reorganization
used to effect such a conversion.

 

4

 



 

--------------------------------------------------------------------------------

(b) Upon the occurrence of an Event of Termination, as defined in Section 6(i),
(ii) or (iii), on the Date of Termination, as defined in Section 9(b), the Bank
shall pay Executive, or, in the event of his subsequent death, his beneficiary
or beneficiaries, or his estate, as the case may be, as severance pay or
liquidated damages, or both, a sum equal to three (3) times the sum of
(i) Executive’s Base Salary and (ii) the highest rate of bonus awarded to
Executive during the prior three years. Any payments hereunder shall be made in
a lump sum within thirty (30) days after the Date of Termination, or in the
event Section 409A of the Internal Revenue Code (the “Code”) applies, (see
Section 23) no later than the first day of the seventh month following the Date
of Termination. Such payments shall not be reduced in the event Executive
obtains other employment following termination of employment.

(c) Upon the occurrence of an Event of Termination, the Bank will cause to be
continued life, medical, dental and disability coverage substantially identical
to the coverage maintained by the Bank for the Executive prior to his
termination, subject to any insurance carrier imposed limitations. In such event
of carrier imposed limitations, the Bank shall make a “best efforts” attempt to
substitute similar individual coverage. Such coverage shall continue for twelve
(12) months from the Date of Termination and, in the event of a Change in
Control as defined in Section 6(iii), such coverage shall continue for thirty
six (36) months from the Date of Termination.

(d) Upon the occurrence of an Event of Termination, as defined in
Section 6(iii), on the Date of Termination, as defined in Section 9(b), all
stock options granted to Employee by the Company shall be exercisable in full,
effective as of the date of termination and all restricted stock awards then
outstanding shall be fully vested, be deemed earned and non-forfeitable and be
free of restrictions.

 

(e) Notwithstanding the preceding paragraphs of this Section, in the event that
the aggregate payments or benefits to be made or afforded to Executive under
said paragraphs (6. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION) would be
deemed to include an “excess parachute payment” under Section 280G of the Code
or any successor thereto, then such Termination Benefits will be reduced to an
amount (the “Non-Triggering Amount”), the value of which is one dollar ($1.00)
less than an amount equal to the total amount of payments permissible under
Section 280G of the Code or any successor thereto.

 

7.

TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

For purposes of this Agreement, termination by the Bank of Executive’s
employment based on “Retirement” shall mean termination of Executive’s
employment by the Board of Directors of the Bank and the Board of Directors of
the Company upon Executive’s attainment of age 73, or such later date as
determined by the Board of Directors of the Bank. Upon termination of
Executive’s employment because of Retirement, Executive shall be entitled to all
benefits under any retirement plan of the Bank and other plans to which
Executive is a party, but Executive shall not be entitled to the Termination
Benefits specified in Sections 6(b) and (c) hereof.

In the event Executive suffers a “Disability” rendering him unable to perform
his duties under this Agreement on a full time basis for a period of six (6)
consecutive months by reason of illness or other physical or mental disability
(as determined by a physician approved by the Board

 

5

 



 

--------------------------------------------------------------------------------

of Directors and Executive), the Bank may terminate this Agreement, provided
that the Bank shall continue to be obligated to (i) pay Executive his Base
Salary and (ii) cause to be continued life, medical and dental coverage
substantially comparable, as reasonable or customarily available, to the
coverage maintained by the Bank for Executive prior to the termination of this
Agreement by the Bank due to Executive’s Disability except to the extent such
coverage may be changed in its application to all Bank employees or not
available on an individual basis to an employee terminated for Disability, for
the remaining term of the Agreement, or one (1) year, whichever is the longer
period of time. Any amounts actually paid to Executive pursuant to any
disability insurance or other similar such program which the Bank has provided
or may provide on behalf of its employees or pursuant to any workman’s or social
security disability program shall reduce the amounts to be paid to Executive
pursuant to this paragraph.

In the event of Executive’s death during the term of the Agreement, his estate,
legal representatives or named beneficiaries (as directed by Executive in
writing) shall be paid Executive’s Base Salary as defined in Paragraph 0 at the
rate in effect at the time Executive’s death for a period of one (1) year from
the date of Executive’s death, and the Bank will continue to provide medical,
dental and other insurance benefits normally provided to Executive’s family for
one (1) year after Executive’s death.

8.

TERMINATION FOR CAUSE

The term “Termination for Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than minor traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. In determining incompetence, the acts
or omissions shall be measured against standards generally prevailing in the
savings institutions industry. Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause. Any
stock options granted to Executive under any stock option plan of the Bank, the
Company or any subsidiary or affiliate thereof, shall become null and void
effective upon Executive’s receipt of Notice of Termination for Cause pursuant
to Section 9 hereof, and shall not be exercisable by Executive at any time
subsequent to such Termination for Cause. Any unvested stock awards granted to
Executive under any stock incentive plan of the Bank or the Company shall be
forfeited.

9.

NOTICE

(a) Any termination by the Bank or by Executive shall be communicated by Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period),

 

6

 



 

--------------------------------------------------------------------------------

and (B) if his employment is terminated for any other reason, the date specified
in the Notice of Termination.

(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 20 of this Agreement. During the pendency of any such dispute,
neither the Company nor the Bank shall be obligated to pay Executive
compensation or other payments beyond the Date of Termination. Any amounts paid
to Executive upon resolution of such dispute under this Section shall be offset
against or reduce any other amounts due under this Agreement.

10.

POST-TERMINATION OBLIGATIONS

(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section during the term of
this Agreement and for one (1) full year after the expiration or termination
hereof.

(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.

11.

NON-COMPETITION

(a) Upon any termination of Executive’s employment hereunder, other than a
termination (whether by resignation, voluntary or involuntary) in connection
with a Change in Control, as a result of which the Bank is paying Executive
benefits under Section 6 of this Agreement, Executive agrees not to compete with
the Bank and/or the Company for a period of one (1) year following such
termination within twenty-five (25) miles of any existing branch of the Bank or
any subsidiary of the Company or within twenty-five (25) miles of any office for
which the Bank, the Company or a Bank subsidiary of the Company has filed an
application for regulatory approval to establish an office, determined as of the
effective date of such termination, except as agreed to pursuant to a resolution
duly adopted by the Board. Executive agrees that during such period and within
said area, cities, towns and counties, Executive shall not work for or advise,
consult or otherwise serve with, directly or indirectly, any entity whose
business materially competes with the depository, lending or other business
activities of the Bank and/or the Company. The parties hereto, recognizing that
irreparable injury will result to the Bank and/or the Company, its business and
property in the event of Executive’s breach of this Subsection 11(a) agree that
in the event of any such breach by Executive, the Bank and/or the Company will
be entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employers, employees and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank and/or the Company,
and that the enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Bank and/or the Company from

 

7

 



 

--------------------------------------------------------------------------------

pursuing any other remedies available to the Bank and/or the Company for such
breach or threatened breach, including the recovery of damages from Executive.

(b) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank. Executive will not, during or after the term of his
employment, disclose any knowledge of the past, present, planned or considered
business activities of the Bank or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to any federal banking agency
with jurisdiction over the Bank or Executive). Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank, and Executive may disclose any
information regarding the Bank or the Company which is otherwise publicly
available. In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to the Bank for
such breach or threatened breach, including the recovery of damages from
Executive.

12.

SOURCE OF PAYMENTS

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. The Company, however, guarantees
payment and provision of all amounts and benefits due hereunder to Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company.

(b) Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under an Employment Agreement with the Company, if any, such
compensation payments and benefits paid the Company will be subtracted from any
amounts due simultaneously to Executive under similar provisions of this
Agreement. Payments pursuant to this Agreement and a Company Employment
Agreement, if any, shall be allocated in proportion to the level of activity and
the time expended on such activities by Executive as determined by the Company
and the Bank on a quarterly basis.

13.

EFFECT ON EMPLOYEE BENEFITS PLANS OR PROGRAMS

The Bank’s or the Company’s Board of Directors may terminate Executive’s
employment at any time, but any termination of Executive’s employment, other
than a Termination for Cause, shall have no effect on or prejudice the vested
rights of Executive under the Company’s or the Bank’s qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or equity plans, group
life, long-term care insurance, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
other employee benefit plans

 

8

 



 

--------------------------------------------------------------------------------

or programs, or compensation plans or programs in which Executive was a
participant. Executive shall not have the right to receive any compensation or
other benefits for any period after Termination for Cause as defined in
Section 8 hereinabove, except as otherwise required by applicable law.

14.

REQUIRED REGULATORY PROVISIONS

(a) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 USC §1818(e)(3)) or 8(g)(1) (12 USC §1818(g)(1)) of the
Federal Deposit Insurance Act (“FDIA”), as amended by the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, the Bank’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.

(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) (12
USC §1818(e)(4)) or 8(g)(1) (12 USC §1818(g)(1)) of FDIA, all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights of the contracting parties shall not be affected.

(c) If the Bank is in default as defined in Section 3(x)(1) (12 USC §1813(x)(1))
of FDIA, all obligations under this Agreement shall terminate as of the date of
default, but this paragraph shall not affect any vested rights of the
contracting parties.

(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) (12 USC
§1823(c)) of FDIA; or (ii) by the Director of OTS or his or her designee at the
time the Director of OTS or his or her designee approves a supervisory merger to
resolve problems related to operations of the Bank or when the Bank is
determined by the Director of OTS or his or her designee to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

(e) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of FDIA,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.

15.

NO ATTACHMENT

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

 

9

 



 

--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and the Company and their respective successors and assigns.

16.

ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a) This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supercedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties under any agreement or plan
entered into with or by the Company pursuant to which Executive may receive
compensation or benefits except as set forth in Section 12(b) hereof.

(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

17.

SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

18.

HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

19.

GOVERNING LAW

This Agreement shall be governed by the laws of the State of New Jersey but only
to the extent not superseded by federal law.

20.

ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted by one arbitrator
mutually agreed upon by the Executive and the Bank. The arbitration shall occur
in a location in accordance with the Commercial Arbitration Rules of the
American Arbitration Association for expedited arbitration. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific performance of his
right to be paid until

 

10

 



 

--------------------------------------------------------------------------------

the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

21.

PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
resolved in Executive’s favor.

22.

INDEMNIFICATION

During the term of this Agreement and for a period of six (6) years thereafter,
the Bank or the Company shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors and officers
liability insurance policy at its expense. Subject to 12 C.F.R. §545.121, the
Bank or the Company shall indemnify Executive (and his heirs, executors and
administrators) to the fullest extent permitted under federal law against all
expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Bank or the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of Directors of the Bank or the Company). If such action, suit or
proceeding is brought against Executive in his capacity as an officer or
director of the Bank, however, such indemnification shall not extend to matters
as to which Executive is finally adjudged to be liable for willful misconduct in
the performance of his duties.

23.

EFFECT OF CODE SECTION 409A

(a) Notwithstanding anything contained in this Agreement to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Internal Revenue Code and the parties shall take such actions as are required to
comply in good faith with the provisions of Section 409A of the Code such that
payments shall not be made to the Executive as such time if such payments shall
subject the Executive to the penalty tax under Code Section 409A, but rather
such payments shall be made by the Bank to the Executive at the earliest time
permissible thereafter without the Executive having liability for such penalty
tax under Section Code 409A.

(b) Notwithstanding anything in this Agreement to the contrary, if the Bank in
good faith determines, as of the effective date of Executive’s Termination of
Employment that the Executive is a “specified employee” within the meaning of
Section 409-A of the Code and if the payment does not qualify as a short-term
deferral under Code Section 409A and Treas. Reg. 1.409A-b(b)(4) (or any similar
or successor provisions), and that an amount (or any portion of an amount)
payable to Executive hereunder, is required to be suspended or delayed for six
months in order to satisfy the requirements of Section 409A of the Code, then
the Bank will so advise Executive, and any such payment (or the minimum amount
thereof) shall be suspended and accrued for six month (“Six-Month Delay”),
whereupon such amount or portion thereof shall be paid to Executive in a lump
sum on the first day of the seventh month following the effective date of
Executive’s Termination of Employment.

 

11

 



 

--------------------------------------------------------------------------------

24.

SUCCESSOR AND ASSIGNS

The Bank and/or the Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank’s and the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and/or the Company would be required to perform if no such succession
or assignment had taken place.

SIGNATURES

 

IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executive has signed this Agreement, on the day and date first
above written.

 

ATTEST:

 

BANK

 

 

 

 

 

 

 

 

 

 

 

By:

 

Secretary

 

 

Name

 

 

 

Title

 

 

 

 

ATTEST:

 

COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

 

Secretary

 

 

Name

 

 

 

Title

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

President and Chief Executive Officer

 

 

 

12

 



 

 